Citation Nr: 0837144	
Decision Date: 10/28/08    Archive Date: 11/05/08

DOCKET NO.  05-40 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Wilmington, Delaware



THE ISSUES

1.  Entitlement to service connection for a claimed back 
disorder.  

2.  Entitlement to service connection for a claimed 
innocently-acquired psychiatric disorder, to include post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America






ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from September 1968 
to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 RO rating decision.  

The Board issued a decision in January 2008 denying both 
claims on appeal.  The veteran thereupon submitted a timely 
appeal to the U.S. Court of Appeals for Veterans Claims 
(Court).  

In August 2008, the Court issued an Order granting a Joint 
Motion of the Parties to vacate the Board's January 2008 
decision and to remand the case to the Board for 
reconsideration.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The veteran is currently diagnosed with chronic 
thoracolumbar pain and degenerative joint disease of the 
cervical spine; neither became manifest until many years 
after discharge from service or shown by competent medical 
evidence to be related to an injury or any event of his 
military service.  

3.  The veteran is variously diagnosed with psychiatric 
disorders including generalized affective disorder (GAD) and 
major depressive disorder (MDD); he is not competently 
diagnosed with PTSD.  

4.  The veteran also has not presented information of a 
verified or a potentially verifiable in-service PTSD 
stressor.  

5.  The veteran's diagnosed innocently acquired psychiatric 
disorders are not shown by competent medical opinion to be 
related to any manifestations exhibited during his period of 
active service.  


CONCLUSIONS OF LAW

1.  The veteran does not have a back disability due to 
disease or injury that was incurred in or aggravated by 
military service; nor may any arthritis be presumed to have 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.303 (2007).  

2.  The veteran does not have an innocently acquired 
psychiatric disability, to include PTSD, due to disease or 
injury that was incurred in or aggravated by military 
service; nor may a psychosis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2002 the RO sent a letter to the veteran advising him 
that to establish entitlement to service connection for a 
disability the evidence must show an injury or disease that 
began in or was made worse during military service; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease or event in 
service.  

The letter also asked the veteran for detailed information 
regarding in-service stressors to support his claim for PTSD.  
The veteran had ample opportunity to respond prior to 
issuance of the rating decision in March 2003.  

The Board accordingly finds that the veteran has received 
notice of the elements required to support his claim, and 
that he was afforded ample opportunity to submit such 
information and evidence prior to issuance of the rating 
decision.  

The May 2002 letter cited above also advised the veteran that 
VCAA requires VA to make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, employment records and records from other Federal 
agencies.  The letter asked the veteran to provide enough 
information about those records to enable the RO to request 
them from the person or agency having custody.  

The Board finds that the letter cited above satisfies the 
statutory and regulatory requirement that VA notify a 
claimant what evidence, if any, will be obtained that the 
claimant, and what evidence, if any, will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to VCAA 
be provided "at the time" that, or "immediately after," 
the Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements provided to the 
veteran before the rating decision.   However, the Board 
finds that any arguable lack of full pre-adjudication notice 
in this appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), reversed on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO has given the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
was afforded opportunity to submit such information and/or 
evidence prior to the issuance of the Statement of the Case 
(SOC) in November 2005.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the 
veteran informed the RO of the existence of any evidence-in 
addition to that noted hereinbelow-that needs to be obtained 
prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, 
existence of a disability, connection between the veteran's 
service and that disability, degree of disability, and 
effective date pertaining to the disability).  

In this appeal, the veteran's status is not at issue, and as 
indicated the RO advised the veteran of the second and third 
Dingess elements (existence of a disability, and connection 
between the veteran's service and that disability).  

The veteran's service representative asserts that remand is 
necessary because the RO has not advised the veteran of the 
fourth and fifth Dingess elements (degree of disability and 
effective date pertaining to the disability).  However, the 
Board's action herein denies service connection for the 
claimed disorders, so no degree of disability or effective 
date will result from the Board's decision.  There is 
accordingly no possibility of prejudice under the notice 
requirements of Dingess in regard to the claims for service 
connection.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service treatment record (STR) and service 
personnel record (SPR) are on file, as are VA medical records 
and treatment records from those non-Federal medical 
providers for whom the veteran has provided authorization to 
disclose records.  

The veteran's service representative asserts that 
psychological treatment records from Prison relating to his 
non-Federal 1977 conviction "may" be of public record and 
should be obtained prior to adjudication, but the Board notes 
that the RO has diligently pursued records from all non-
Federal entities for whom the veteran has provided disclosure 
authorization.  

The veteran has had ample option to provide authorization to 
the RO to obtain the prison treatment records in question, or 
to obtain them himself and submit them to the RO for 
inclusion in the record, but has done neither.  

The Board notes at this point that the duty to assist in the 
development and adjudication of a claim is not a one-way 
street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  

If a veteran wishes help, he cannot passively wait for it in 
circumstances where he may or should have evidence that is 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 
Vet. App. 406 (1991) (per curiam).  

The veteran has also been advised of his entitlement to a 
hearing before the RO's decision review officer and/or before 
the Board but he has not requested such a hearing.  

The veteran's service representative asserts that a remand is 
required at this point to clarify the veteran's desire for a 
hearing before the Board, as his VA Form 9 shows a question 
mark beside the appeal options.  The Board disagrees for 
these reasons.  

The VA Form 9 clearly invites an appellant to indicate desire 
for a hearing by placing a checkmark in one of three boxes: 
"I do not want a BVA hearing," "I want a BVA hearing in 
Washington DC," or "I want a BVA hearing at a local VA 
office before a member or members of the BVA."  

The veteran's ambiguous question mark was not a clear request 
for hearing.  When an appellant fails to make a mark beside 
either of the three appeal options, the Board considers 
hearing to be waived.  

The Board notes that the veteran was incarcerated at the time 
he executed the VA Form 9, so a hearing before the Board 
either in Washington or at the RO is not an option until his 
release.  The veteran's representative suggests that the 
Board may accommodate an incarcerated veteran by conducting a 
telephone hearing, but telephone hearings before the Board 
are not an option offered by VA.  

The file does not indicate whether the veteran is still in 
custody.  If the veteran has been released, neither he nor 
his service representative has notified VA that he actually 
wants to testify before the Board.  

The veteran's service representative asserts that the veteran 
should be afforded a VA psychiatric examination at his place 
of confinement, or should defer adjudication until the 
veteran is released and available for VA examination.  As 
noted, the Board has found that a remand for psychiatric 
examination is not required at this point.  

The Court's remand directed the Board to consider whether the 
veteran should be afforded further medical examinations for 
his claimed disabilities, citing McLendon v. Nicholson, 20 
Vet. App. 79,81 (2006) (VA must provide a medical examination 
or opinion where there is (1) competent lay or medical 
evidence of a current diagnosed disability or persistent or 
recurrent symptoms of a disability; (2) evidence that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies; and, (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence is on file for VA to 
make a decision on the claim).  

On careful review of the file, the Board finds that a remand 
for new medical examination is not required or appropriate in 
regard to either of the claims on appeal.  

Specifically in regard to the issue of service connection for 
PTSD, a medical examination is not required or mandated 
because the veteran has not presented a prima facie case for 
the benefit claimed.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  See also Wells v. Principi, 326 F. 3d. 1381, 
1384 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512 
(2004) (per curiam).  

In this case, the veteran has not presented a prima facie 
case of service connection for PTSD because there is no 
verified or even potentially verifiable stressor.  Since an 
examiner would not be able at this point to associate a 
psychiatric disorder with any verified stressor, there is no 
purpose to be served in remanding for medical examination 
until one or more stressors are verified.  Any remands that 
would only result in imposing additional burdens on VA, with 
no benefit flowing to the claimant, are to be avoided.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Similarly, in regard to the claim of service connection for a 
back disorder, the veteran is not shown to have had any back 
injury or related complaints or findings in service.  The 
veteran's STR do not document a back injury, and as noted in 
detail hereinbelow, the Board has found the veteran's 
unsubstantiated account of a back injury during basic 
training to be not credible.  

There is accordingly no possibility that a medical examiner 
could find a nexus between a current back disorder and any 
event or incident in service, and remand for examination 
would serve no useful purpose.  Sabonis, id.  

Finally in regard to the claim of service connection for a 
psychiatric disorder other than PTSD, the STR document 
psychiatric consultation during service, but as noted in more 
detail hereinbelow, there is no competent diagnosis of any 
psychiatric disorder during service.  

The veteran's own unsupported account of psychiatric symptoms 
during and after service is not credible.  There is 
accordingly no possibility that a medical examiner could find 
a nexus between a current psychiatric disorder and military 
service, and remand for examination would serve no useful 
purpose.  Sabonis, id.  

The Board accordingly finds that the duties to notify and 
assist have been satisfied.  Under these circumstances, the 
Board finds that the veteran is not prejudiced by the Board 
proceeding, at this juncture, with an appellate decision on 
the claims herein decided.  


II.  Analysis

A.  Service connection for claimed back disorder

Service connection may be established for disability 
resulting from personal injury or disease contracted in line 
of duty, or for aggravation of a pre-existing injury suffered 
or disease contracted in line of duty.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of direct service connection 
there must be: medical evidence of a current disability; 
medical evidence, or in some cases lay evidence, of in-
service occurrence or aggravation of a disease or injury; 
and, medical evidence of a nexus between an in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. 
App. 341, 346 (1999).  

The veteran in this case asserts that he sustained a back 
injury during basic training.  However, a careful review of 
STR shows no indication of any back injury or disorder during 
military service.  

Significantly, his self-reported Report of Medical History in 
April 1970, prepared preliminary to his separation physical 
examination, indicated via checkmark in the "no" block that 
the veteran denied any previous history of back trouble of 
any kind.  His report of medical examination in April 1970 
noted a clinical evaluation of the spine as "normal."  

The VA treatment notes in October 2001 first record the 
veteran's complaint of chronic back pain reportedly for the 
past 33 years.  He asserted that the pain began in the 
military, but was unable to remember the cause.  The pain 
localized in the shoulders and radiated into the hands.  The 
clinical impression was that of chronic low back pain, 
osteoarthritis, and bilateral shoulder pain.  

A VA orthopedic note dated in November 2001 recorded the 
veteran's self-reported history of back pain "of many years 
duration" in the thoracolumbar region but aggravated by a 
recent fall; the clinical impression was that of "chronic 
thoracolumbar pain."  

Concurrently, another VA physician noted X-ray studies of the 
cervical spine showing some mild degenerative joint disease 
(DJD) in the lower cervical segments; that physician's 
impression was that of DJD of the cervical spine with 
radiculopathy.  

The veteran had a motor vehicle accident in December 2001, 
apparently while driving under the influence of alcohol for 
which he was treated for head, face, upper back and bilateral 
shoulder pain secondary to injuries suffered in the accident 
and while resisting arrest.  

A review of the evidence shows no diagnosed low back disorder 
other than back pain.  Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez v. Principi, 259  F.3d 1356 (Fed. 
Cir. 2001).  

The medical evidence shows a current diagnosis of DJD of the 
cervical spine.  Accordingly, the first element of service 
connection (evidence of a claimed disability) is met 
regarding the cervical spine (although not the thoracolumbar 
spine).  

However, a veteran seeking disability benefits must establish 
not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  This is the 
essence of the third part of the Hickson analysis.  

In this case, there is no competent medical evidence of any 
relationship between the diagnosed cervical spine disorder 
and any event or incident of his active service.  

The Court's remand directed the Board to consider whether the 
October 2001 VA treatment record cited hereinabove 
constitutes competent and credible evidence of a chronic 
disorder since military service.  The treatment note states 
that the veteran's back pain "first started 32 years ago 
when he was in the military [and he] was unable to remember 
what started the pain."  

The Court noted that lay evidence can be competent and 
sufficient to establish a diagnosis and may be sufficient in 
and of itself to establish the facts asserted, citing 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) 
and Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 
2006).  

A layperson is competent to testify in regard to the onset 
and continuity of symptomatology.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing 
between competency ("a legal concept determining whether 
testimony may be heard and considered") and credibility ("a 
factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted").  

In weighing credibility, VA may consider interest, bias, 
inconsistent statements, bad character, internal 
inconsistency, facial plausibility, self interest, 
consistency with other evidence of record, malingering, 
desire for monetary gain, and demeanor of the witness.  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

The Board may weigh the absence if contemporaneous medical 
evidence against the lay evidence in determining credibility, 
but the Board cannot determine that lay evidence lacks 
credibility  merely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

Also, the Board may not ignore a veteran's testimony simply 
because he or she is an interested party and stands to gain 
monetary benefits; personal interest may, however, affect the 
credibility of the evidence.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991).  

In this case, the Board finds that the veteran's present 
account of chronic symptoms since discharge, unsupported by 
any objective evidence, cannot be viewed as being credible.  
The veteran is an interested party who stands to gain 
monetary benefits, and has demonstrated a bad character as 
shown by his felony convictions.  

In summary, based on the absence of medical evidence of nexus 
and the absence of credible lay evidence of continuity of 
symptoms, the Board finds that the criteria for service 
connection for a claimed back disorder are not met.  
Accordingly, the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim and 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


B.  Service connection for claimed psychiatric disorder

In order to prevail on the issue of direct service connection 
for psychiatric disorder other than PTSD, there must be: 
medical evidence of a current disability; medical evidence, 
or in some cases lay evidence, of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service disease or injury and the current 
disability.  Hickson 12 Vet. App. 247, 253; Pond, 12 Vet. 
App. 341, 346.  

Service connection specifically for PTSD requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125(a); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the in-service stressor 
occurred.  38 C.F.R. § 3.304(f).  

STR includes a complaint of "nerves" on January 8, 1970 
while the veteran was in the Republic of Vietnam.  Three days 
later (January 11, 1970) the veteran seemed to be improved by 
medication but was nonetheless evaluated at the mental health 
clinic (MHC).  It was noted at that time that the condition 
had been "chronic" for the  past 10 months in "RVN," but 
did not interfere with his functioning.  

A January 11, 1970 MHC consultation note by a Specialist 
Fifth Class (SP5) states that the veteran had always felt 
"nervous" during his 10 months in Vietnam; he  had lost 15-
20 pounds in weight during that time, although symptoms had 
not increased in severity recently.  

The MHC diagnosed "situational anxiety, mild to moderate" 
and stated that the condition did not interfere with 
functioning.  His complaints were noted to be of a general 
nature.  A final follow-up note on January 18, 1970 stated 
the veteran's anxiety was a little better with medication.  

The veteran's self-reported Report of Medical History in 
April 1970, prepared preliminary to his separation physical 
examination, indicated via checkmark in the "no" block that 
the veteran denied any previous history of depression, 
excessive worry, or nervous trouble of any sort; this is 
contradicted by the January 1970 treatment notes cited 
hereinabove.  The report of medical examination in April 1970 
noted clinical psychiatric evaluation as "normal."  

The veteran's SPR show that, while in the Republic of Vietnam 
the veteran was assigned to the 4th Infantry Division and 
performed duties as an artillery turret repairman, military 
occupational specialty (MOS) 45G.  SPR document the award of 
a Vietnamese Cross of Gallantry but show no indication of 
combat.  

A VA MHC note by a psychiatrist dated in July 2000 shows a 
complaint of depression and bad nerves, reportedly treated 
over time with various medications.  There is no information 
regarding the onset of the disorder.  The clinical impression 
was that of depression with anxiety.  

A mental health intake evaluation by Correctional Medical 
Services in September 2001 shows diagnosis of "rule out 
adjustment disorder."  

A December 2001 note by a mental health counselor with First 
Correctional Medical (FCM) shows history of PTSD.  However, 
the December 2002 mental health services treatment plans by 
FCM show formal diagnoses of generalized anxiety disorder 
(GAD) and major depressive disorder (MDD) with no mention of 
PTSD.  

The RO submitted requests via the Personnel Information 
Exchange System (PIES) in May 2002 and December 2002 for 
verification of the veteran's service in the Republic of 
Vietnam and for any indication of awards, decorations, or 
wounds showing participation in combat.  The PIES response 
confirmed service in the Republic of Vietnam from March 1969 
to April 1970 but showed no combat awards.  

The veteran sent a letter to VA in March 2003 asserting that, 
during his service with the 4th Infantry Division, he never 
worked in his MOS; rather, he was constantly on patrols in 
the central highlands region during which he feared for his 
life.  The veteran did not cite any specific trauma 
verifiable by date or location or other indicator.  

The veteran was scheduled to undergo a VA psychiatric 
examination in March 2003 but failed to report, apparently 
because he was incarcerated at the time.  

A correctional treatment note in March 2003 provides 
diagnosis of GAD and social anxiety disorder, rule out panic 
disorder, rule out agoraphobia and PTSD.  The same treatment 
note cites chronic PTSD, not a critical condition, for 
"years" and mostly stable with minimal impairment for 
years.  

A psychiatric evaluation was performed by FCM in November 
2003 preparatory to parole.  The report notes that the 
veteran had been sentenced to 33 years of confinement for 
offenses including manslaughter and reckless endangerment in 
the first degree.  The veteran reported experiencing PTSD.  
However, the formal current diagnosis was that of alcohol 
dependence in full remission, rule out mood disorder.  

The Board notes on review of the medical record that the 
veteran is not shown to be competently diagnosed as having 
PTSD.  Although a number of providers make reference to 
"history of" PTSD there is no competent diagnosis of 
current PTSD to be found in the claims file.  

"Congress specifically limits entitlement to service-
connected disease or injury where such cases have resulted in 
a disability ... in the absence of a proof of present 
disability there can be no claim."  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  As there is no diagnosis of PTSD 
of record, the veteran has not presented a claim for that 
disorder that can be linked to verifiable stressors in 
service.  

The file shows competent diagnoses of GAD and MDD.  However, 
as noted, a veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer, 210 F.3d 1351, 1353; D'Amico, 209 F.3d 
1322, 1326; Hibbard 13 Vet. App. 546, 548; Collaro, 136 F.3d 
1304, 1308.  

In this case, there is no competent medical opinion showing a 
relationship between MDD or GAD and any event or incident of 
the veteran's military service.  Accordingly, on this record, 
the criteria for service connection are not met for either 
MDD or GAD.  

The Court's remand directed the Board to consider whether the 
veteran's in-service diagnosis of "chronic situational 
anxiety of 10-month duration during service" constitutes 
evidence of a generalized anxiety disorder manifested after 
service.  

Initially, the Board would note that the recorded entry on 
evaluation during service was that of "situational anxiety" 
and not "chronic situational anxiety."  

Thus, the Board finds on review that the cited notations in 
STR dated in January 1970 cannot constitute competent 
evidence of a diagnosed chronic psychiatric disorder.  The 
entry purporting to be a diagnosis was entered by a SP5 who 
signed with the position title "psych tech."  

A SP5 (pay grade E-5 and equivalent to a junior 
noncommissioned officer) is not a psychiatrist, psychologist, 
nurse or physician's assistant.  There is simply no 
indication that the SP5 who signed the treatment note had the 
requisite training to articulate a competent diagnosis, 
particularly as the consultation note in question is not 
endorsed or countersigned by a nurse or physician qualified 
to make a valid diagnosis.  

To the degree that the January 1970 treatment note 
constitutes some evidence of anxiety symptoms or 
manifestations in service, although not diagnosis, the Board 
notes that the veteran's separation examination in April 1970 
noted clinical psychiatric evaluation as "normal," 
indicating that the veteran did not have a chronic 
psychiatric disorder at the time of his discharge.  

Hence, absent competent evidence or credible assertions 
establishing recurrent symptoms since service that can serve 
as an "indication" that a chronic psychiatric disability 
may be associated with service, a VA examination or opinion 
is not mandated in this case.  The competent medical evidence 
on file also is sufficient to reach an informed determination 
on this claim.  

The veteran has asserted that he began to experience 
psychiatric symptoms including alcohol abuse immediately 
after discharge from service.  However, there is no 
documentation of psychiatric symptoms prior to July 2000, 
many years after discharge from service.  These symptoms have 
also been demonstrated in connection with the veteran's own 
incarceration under prison conditions for many years.  

As noted, the Board has found that the veteran's unsupported 
account of chronic symptoms is not credible because the 
veteran is an interested party who stands to gain monetary 
benefits, and also has evidenced bad character as shown by 
his felony convictions.  

In summary, based on the absence of a diagnosis of PTSD, 
based on the absence of medical evidence of nexus between GAD 
and/or MDD and military service, and based on the absence of 
credible lay evidence of continuity of psychiatric symptoms, 
the Board finds that the criteria for service connection for 
a claimed innocently-acquired psychiatric disorder are not 
met.  Accordingly, the claim must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in this case the evidence preponderates against the claim and 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 49, 53-56.  



ORDER

Service connection for a claimed back disorder is denied.  

Service connection for a claimed innocently-acquired 
psychiatric disorder, to include PTSD, is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


